Exhibit 10.32


SECOND ADDENDUM TO OUTSOURCING AGREEMENT




THIS SECOND ADDENDUM TO A CERTAIN OUTSOURCING AGREEMENT (“AGREEMENT”) BETWEEN
STRATUS SERVICES GROUP, INC. (“STRATUS”) AND ALS, LLC, AND/OR ANY OF THEIR
RELATED ENTITIES OR AFFILIATES, ET. AL. (COLLECTIVELY “ADVANTAGE”) DATED AUGUST
13, 2004, AS AMENDED BY A CERTAIN TERMINATION OF MANAGEMENT AGREEMENT LETTER,
DATED MARCH 29, 2005 (THE “LETTER ADDENDUM”) IS HEREBY ENTERED INTO BETWEEN THE
PARTIES THIS 8th DAY OF JUNE, 2005.




A. Section 1. TERM OF AGREEMENT shall be amended to add the following:


“If STRATUS is unable to pay ALS in full all monies, including ALS’ $600,000
junior participation interest in the Stratus debt with Capital Temp Funds, a
division of Capital Factors, LLC, as successor in interest (“Capital”), but
other than monies applicable to the current payroll week by the date the
AGREEMENT, as amended, expires according to its terms, i.e., August 13, 2006,
then Stratus shall have the option to (1) extend the AGREEMENT for an additional
one (1) year term, at such billing rates to be mutually agreed upon by the
parties or (2) forego the portion remaining of the additional $600,000
contingent purchase price to be paid to Stratus by ALS pursuant to the terms of
the Asset Purchase Agreement between the parties dated June 10, 2005 (the
“APA”).”




B. Section 2. INDEPENDENT CONTRACTOR RELATIONSHIP is clarified and restated in
its entirety to read as follows:


“STRATUS is hiring ADVANTAGE as an independent employee management contractor,
and nothing herein is intended to nor shall create the relationship of employee,
partner, joint venturer or associate, or any other relationship between STRATUS
and ADVANTAGE, other than that of principal and independent contractor.


ADVANTAGE is an independent service company. Certain employees assigned to
ADVANTAGE will be “Contract” employees (“Contract” Employees are Advantage
Employees providing a service to STRATUS) of STRATUS, and the temporary Contract
Employees will remain under the technical and business directions of ADVANTAGE
at all times.”

1

--------------------------------------------------------------------------------



C. Section 3. TERMINATION of the Agreement shall be amended to add the
following:


“Notwithstanding the foregoing, Stratus shall have the right to terminate this
AGREEMENT, upon thirty (30) days written notice to ALS, with no termination fee
being due and owing; provided, however, that Stratus has paid ALS in full for
all monies, including ALS’ junior participation interest in the Stratus debt
with Capital, but other than monies applicable to the current payroll week by
the termination date, and; pursuant to the Section 8 payment terms, pays such
current payroll week by the following Friday.”




D. Section 8. INVOICING of the Agreement shall be replaced in its entirety with
the following:


“8. INVOICING


ADVANTAGE’s invoices to STRATUS will be rendered weekly. All invoices shall be
billed directly to STRATUS and not to STRATUS clients. Client will receive
invoices from STRATUS.


ADVANTAGE’s billings to STRATUS shall be in ADVANTAGE’s standard format, which
is set forth on Exhibit C attached hereto, the general form of which STRATUS
hereby acknowledges. STRATUS shall, upon receipt of each ADVANTAGE weekly
invoice, pay one hundred percent (100%) of such invoice in the form of wire
transfer, for that prior week’s payroll, less a $1,350,000 cushion (which
includes a $600,000 receivable due from Stratus to ALS, such receivable being
more particularly described in the APA), on the Due Date, Friday. Joseph J.
Raymond, Sr. has personally guaranteed the $500,000 of the cushion, plus, for a
period of one hundred twenty (120) days from May 19, 2005, an additional
$750,000 for a total of a $1,250,000 guarantee. After the expiration of such 120
day period, the guarantee will again decrease to a maximum of $500,000. All
invoiced amounts must be paid in full by the following Wednesday; if not, same
will constitute a “Payment Default”. Upon the occurrence of a Payment Default
ALS will then deliver to Stratus and Stratus shall, upon receipt of same,
deliver a copy to Capital Temp Funds, or any successor lender thereto (the
“Lender”), a notice of Payment Default (“Notice of Default”) (Email to Michael
Maltzman, CFO, is considered notice by ALS to Stratus and fax to Jim Rothman is
considered notice to Capital Temp Funds by Stratus). Delivery of a Notice of
Default shall constitute a material breach under the Outsourcing Agreement, ALS
shall simultaneously, upon occurrence of a Payment Default, give five (5)
business days notice to Joseph J. Raymond, Sr. that it intends to collect
against his guarantee.

2

--------------------------------------------------------------------------------



All invoices for services rendered by ALS for Stratus’ payrolls for week endings
worked subsequent to May 8, 2005 shall be, as more fully described in Section
1.2(a) of the APA, subject to the new Section 8. INVOICING and payment terms
hereunder.”


E. The Section of the Agreement following the signature page, entitled
“ADDITIONAL CONSIDERATIONS” is deleted in its entirety. However, the Agreement
is amended to indicate that Stratus will take back certain costs. Specifically,
Stratus will assume the cost of/take back the Downey office and all related
personnel with the exception of ALS Risk Management personnel. In addition,
Stratus will also rehire Michelle Mills and Bryan Smith. Stratus shall retain
the right to solicit additional former Stratus personnel (Regina Pritchard and
Richard Jacoby) from ALS, for a period of ninety (90) days from the date hereof.
Stratus will assume the costs of employment for Tom Henkel who becomes Stratus’
Director of Sales Operations.


F. Exhibit E, Billing Schedule, shall be replaced in its entirety with the
Exhibit “E” attached to this Second Addendum.


G. Section 17, Notification, shall be amended to add, for as long as it
continues to serve as Stratus’ Lender, that notices shall also be sent to:


Capital Temp Funds
1799 West Oakland Park Boulevard
Ft. Lauderdale, FL 33311




IN WITNESS WHEREOF, the parties have made and executed this Addendum as of the
date first written above.






Stratus Services Group, Inc.
ALS, L.L.C.
By: /s/ Joseph J. Raymond
By: /s/ Michael J. O’Donnell
Name: Joseph J. Raymond
Name: Michael J. O’Donnell
Title: CEO
Title: Managing Member








 
Advantage Services Group, LLC
 
By: /s/ Michael J. O’Donnell
 
Name: Michael J. O’Donnell
 
Title: Managing Member




3

--------------------------------------------------------------------------------



EXHIBIT E - BILLING SCHEDULE




RATES
 
RATES
LI
CLERICAL
 
LI
CLERICAL
         
***
***
 
***
***





* Certain confidential information has been omitted from this Exhibit 10.32
pursuant to a confidential treatment request filed separately with the
Securities and Exchange Commission. The omitted information is indicated by the
symbol “***” at each place in this Exhibit 10.32 where the omitted information
appeared in the original.


4

--------------------------------------------------------------------------------

